Citation Nr: 9903609	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1997 from the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for PTSD.  


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for PTSD.  He alleges that he developed 
PTSD as a result of exposure to combat stressors that 
included sweeps, ambushes and fire fights.  His DD-214 
reveals that he received the Combat Infantryman Badge and the 
Vietnam Service Medal, among others.  The record reflects 
credible supporting evidence that the claimed in-service 
stressors actually occurred.

Private medical records reveal that the veteran was treated 
for alcoholism, with delirium tremens, in May 1993.  In May 
1996, he underwent a private psychological assessment, 
performed by a Licensed Clinical Social Worker (LCSW), who 
noted complaints, including sleep problems; nightmares; 
startle reaction at loud noises and avoidance of reminders of 
Vietnam.  The veteran was diagnosed with moderate PTSD by the 
LCSW.

In June 1996 the veteran attended a Social and Industrial 
survey conducted by a social worker, wherein he was noted to 
have consumed alcohol prior to the evaluation.  The 
evaluation was carried through, despite this.  He later 
attended a VA psychiatric examination in July 1996, wherein 
the examiner noted the smell of alcohol on the veteran's 
breath and was informed by the veteran that he had consumed 
alcohol prior to the appointment.  The examiner determined 
that the findings of the July 1996 examination and the June 
1996 Social and Industrial survey were compromised by the 
veteran's alcohol consumption, and recommended that the 
veteran be hospitalized for period of time and reevaluated, 
to prevent alcohol consumption from adversely affecting the 
results of any compensation and pension examination.

The report from a May 1997 VA examination, conducted after 
the veteran was apparently hospitalized for a period of 
detoxification, yielded somewhat peculiar findings regarding 
PTSD symptomatology.  This examination found his stressors 
clearly met the DSM IV criteria for PTSD stressors, and also 
described the veteran as having "significant" PTSD 
symptomatology.  This examination also found certain test 
scorings, including the MMPI-2 to suggest PTSD.  However, the 
summary concluded that the veteran does not currently meet 
the full diagnostic criteria for PTSD.  The summary also 
suggested that the veteran's chronic alcohol abuse might have 
helped moderate his PTSD symptoms, with discontinuance of 
this form of management likely to cause a temporary increase 
in symptomatology.  The Axis I diagnosis was limited to 
alcohol dependence and the psychosocial environmental 
problems were limited to recent events.  The May 1997 
addendum to the VA examination reiterated that the veteran's 
test scores did not currently meet the full diagnostic 
criteria for PTSD. 

At his hearing held in October 1998 before this member of the 
Board in Boise, Idaho, the veteran expressed his willingness 
to undergo a VA examination, to include a period of 
hospitalization for detoxification purposes, if necessary.  
His representative asserted that another VA examination is 
warranted in view of the ambiguous and somewhat conflicting 
findings regarding PTSD symptoms from the May 1997 VA 
examination.

Service connection for PTSD requires (i) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (ii) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (iii) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  With respect to the first element, the United States 
Court of Veterans Appeals (Court) has recently held that "a 
clear (that is, unequivocal) PTSD diagnosis by a mental- 
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 140.  In light of 
conflicting psychiatric diagnoses, and ambiguous findings of 
the most recent VA examination, the Board is of the opinion 
that current VA psychiatric and psychological examinations 
are necessary in order to adequately evaluate the veteran's 
claimed PTSD.

Finally consideration should be given to the issue with 
reference to the recent revisions in VA psychiatric criteria 
for evaluations as discussed in a recent Court decision.  See 
38 C.F.R. §§ 4.125-4.130 (1998)); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD not 
already associated with the claims file. 
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim. 
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder. If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1998).

2.  Thereafter (and whether additional 
documents are received or not), the 
veteran should be hospitalized for a 
period of time as necessary to allow 
detoxification from the effects of 
alcohol and, following such period, 
scheduled for complete psychological and 
psychiatric examinations.  The veteran is 
to be advised that his cooperation in not 
being under the influence of alcohol when 
appearing for VA examinations is crucial 
for proper administration of the 
examinations.  The claims folder and a 
copy of this REMAND should be made 
available to the examiners prior to the 
examination.

The examiners should, based on sound 
medical judgment and all available 
medical records, and any testing deemed 
appropriate, determine: (1) whether the 
diagnostic criteria to support a 
diagnosis of PTSD has been satisfied; (2) 
whether each stressor specified by the RO 
was of sufficient gravity to produce 
PTSD; and (3) whether there is a link 
between the current symptomatology and 
the stressor or stressors in service 
whose existence has been established by 
the RO.

In this respect, the examiner is directed 
to the VA psychiatric examination dated 
in May 1997, as well as the private 
evaluation report received from Darlene 
Golas, LCSW, in May 1996.  All tests 
indicated, to include, psychological 
testing and social and industrial survey 
are to be conducted at this time.  It 
should be indicated whether psychological 
test results are consistent with PTSD.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.

3.  If the veteran fails to report for 
VA examinations, to include the period 
of hospitalization necessary to 
detoxify, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655, 
and give him an opportunity to explain 
any good cause he may have for missing 
the examinations.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD. In so doing, the RO 
is to consider all records, including 
those received in response to the actions 
requested. In the event the benefits 
sought are not granted, the veteran 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


